Maurice StampsORDER DISMISSING APPEALThis is a pro se appeal from an order establishing child custody. Eighth Judicial District Court, Family Court Division. Clark County; Rebecca Burton, Judge.Our review of the documents submitted to this court pursuant to NRAP 3(g) reveals a jurisdictional defect. Specifically, the notice of appeal appears to be untimely filed under NRAP 4(a) because it appears that it was prematurely filed, before the entry of a final written judgment. See NRAP 4(a)(1) ; Rust v. Clark Cty. School District , 103 Nev. 686, 747 P.2d 1380 (1987).While the district court held a hearing and filed a written "Parenting Agreement" that addressed visitation on January 23, 2018, the court also entered a subsequent detailed minute order including findings of fact and conclusions of law that finally established the custody of the children on January 25, 2018. Appellant identifies the rulings of January 25, 2018, in his notice of appeal. However, as this court has consistently held, the district court's oral pronouncement from the bench, the clerk's minute order, and even an unfiled written order do not definitively resolve a disputed matter and cannot be appealed. Id. at 689, 747 P.2d at 1382. Accordingly, the notice of appeal is premature, and we lack jurisdiction over this appeal. We therefore,ORDER this appeal DISMISSED.